MAYER, Circuit Judge
(dissenting).
The complaint might, perhaps, have been more aptly drawn. It does contain some conclusions. Eliminating various allegations which either are conclusions or might not be provable as matter of law, and reducing the complaint to its narrowest .limits, it is alleged that defendants “during and throughout the period from March 1, 1920, to May 3, 1920, caused the death of the said Andrea Salsedo by the following acts and conduct: * * * They inflicted upon him blows and grievous bodily injuries. * * * They threatened to inflict upon him grievous physical injury and death.” It further appears that these acts were alleged to have been done while decedent was.held in confinement and that during the period mentioned —i. e., on May 3, 1920 — he killed himself. In other words, the complaint is drawn upon the theory that there was a continuous course of infliction of physical and menial injury, which directly caused dece*100dent “to lose control of his mind and will” and “to become * ,* * mentally irresponsible.”
Upon this theory, when defendant killed himself, he had no mind, and hence was incapable of understanding the nature of the act of self-destruction. If, then, he had no mind, in the sense of complete inability or disability to understand what he was doing, his suicide was not a knowing act,- and, so • far as he was concerned, was no act at all, and hence was not an independent intervening cause of death. It surely cannot be said-that in every case suicide is an independent intervening cause of the death complained of. Whether or not suicide is an intervening independent cause, which breaks the chain of causation, is a question of fact; and, on this complaint, the wrongs of continuous physical and mental injury alleged to have been committed were, as matter of law, on 'this pleading the direct cause of the death of decedent.
It is, of course, fundamental that the death of decedent must be the natural result and probable consequence of the alleged wrongful acts. With the general propositions of law in that regard, and the illustrative cases cited in the court’s opinion, I agree as matter of course. My view, however, is that it cannot be said, as a matter of law, that the alleged wrongs were .not the proximate cause of decedent’s death. The course of cause and effect is (1) injuries; (2) loss of mind; (3) death. Eliminating (2) on the ground, supra, that it was not an intervening cause, there remains nothing between (1) and (3).
It is said that the suicide was not the natural and probable consequence of the wrongful acts, and not one which defendants ought to have foreseen in the light of attending circumstances. Why not ? If a man is confined against his will for over two months (March 1 to May 3)j and continuously and grievously injured, and, at the same time, continuously threatened with death, can it be said, as matter of law, that the wrongdoer should not have foreseen that the infliction of such wrongs continuously over a long period of time might naturally and probably would lead to loss of mind and that self destruction might follow ?
In Stevens v. Steadman, 140 Ga. 680, 79 S. E. 564, 47 L. R. A. (N. S.) 1009, I think the court was right. No one can reasonably foresee that to write a letter of the kind there described will, as a natural consequence, cause suicide. In Daniels v. N. Y.. N. H. & H. R. R. Co., 183 Mass. 393, 67 N. E. 424. 62 L. R. A. 751, it will be noted that the court regarded the suicide as “resulting from a moderately intelligent power of choice.” Again, the court considered that the decedent knew “the purpose and physical effect of his act.” It will be noted, however, in that' case that the court said that liability of "the defendant for a death by suicide—
“exists only when the death is the result of an uncontrollable impulse, or is accomplished by delirium or frenzy caused by the collision, and without conscious volition to produce death, having knowledge of the physical nature and consequences of the act.”
In the case at bar, the allegations as to loss of control of mind and will and mental irresponsibility are fully equivalent to “uncontrolled impulse * * * without conscious volition to produce death.” The *101foregoing, however, are, as is so often the case, expressions to explain the reason for the decision on the facts. In the Daniels Case, supra, the court was considering the charge of the trial judge, and, referring to the expression “rational volition,” the court said:
“We are of opinion that the term ‘rational volition,’ used in the charge, was understood by the jury to mean volition attended by the powers of reason, to consider and judge of the act in all its relations, moral as well as physical, and that ihe charge was in this respect too favorable to the plaintiff. The burden of proof was on the plaintiff to show that the death was caused by the collision. All the evidence tended to show that the deceased, with deliberate purpose, planned to take his own life, that he closed the door and locked it with a view to exclude others and prevent interruption, and that he then took the napkin and used it effectively to strangle himself. All this points to an understanding of the physical nature and effect of his act, and to a willful and intelligent purpose to accomplish it. That he was insane, so as to be free from moral responsibility, is not enough to make the defendant liable. We are unable to discover any evidence that he was acting without volition, under an uncontrollable impulse, or that he did not understand the physical nature of his act. In the absence of any affirmative evidence for the plaintiff on this point, the jury should have been instructed to render a verdict for the defendant.”
Indeed, the Daniels Case is, I think, authority in favor of the sufficiency of the complaint in the case at bar. The Daniels Case, in effect, recognizes liability when a decedent is wholly incapable of knowing what he is doing and when he acts “without volition.” In Scheffer v. Railroad Co., 105 U. S. 249, 26 L. Ed. 1070 (decided in 1881), the death by suicide occurred eight months after the railroad accident. The original injury was sustained, according to the declaration, by reason of the negligent operation of the railroad train upon which the decedent was traveling. The court said :
“The argument is not sound which seeks to trace this immediate cause of death through the previous stages of mental aberration, physical suffering, and eight months’ disease and medical treatment, to the original accident on the railroad.”
The conclusion is based upon the proposition that the court construed the suicide as being too remote in point of fact and of time from the original accident, and also as not a result naturally and reasonably to be expected from an injury which was caused not by deliberate acts, but by a negligent act; i. e., careless operation of a train. In the case at bar, however, the acts are alleged in such manner as to be deliberate and the suicide occurred, not at a period long after the injuries were inflicted, but during the very period when they were in process of infliction.
It will not be serviceable to attempt to analyze the decisions of the courts in insurance cases, where the question of suicide has been involved. The point in this case is that on demurrer, when all doubts must be resolved in favor of the pleader, this complaint shows a state of facts from which it may fairly follow that the death was not the result of an independent intervening act, but the proximate result of acts whose consequence could reasonably have been foreseen.
On a trial the allegations may turn out to be unfounded, but we are *102now dealing not with their merits, but solely with their effect as matter of pleading. I think, therefore, that the complaint states a cause of action, and that the judgment should be reversed.